Name: Commission Regulation (EEC) No 1348/81 of 20 May 1981 on detailed rules for applying Council Regulation (EEC) No 1970/80 laying down general implementing rules for campaigns aimed at promoting the consumption of olive oil in the Community
 Type: Regulation
 Subject Matter: processed agricultural produce;  research and intellectual property;  marketing;  economic policy
 Date Published: nan

 Avis juridique important|31981R1348Commission Regulation (EEC) No 1348/81 of 20 May 1981 on detailed rules for applying Council Regulation (EEC) No 1970/80 laying down general implementing rules for campaigns aimed at promoting the consumption of olive oil in the Community Official Journal L 134 , 21/05/1981 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 13 P. 0083 Spanish special edition: Chapter 03 Volume 21 P. 0212 Swedish special edition: Chapter 3 Volume 13 P. 0083 Portuguese special edition Chapter 03 Volume 21 P. 0212 COMMISSION REGULATION (EEC) No 1348/81 of 20 May 1981 on detailed rules for applying Council Regulation (EEC) No 1970/80 laying down general implementing rules for campaigns aimed at promoting the consumption of olive oil in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 11 (8) thereof, Having regard to Council Regulation (EEC) No 1970/80 of 22 July 1980 laying down general implementing rules for campaigns aimed at promoting the consumption of olive oil in the Community (3), and in particular Article 4 thereof, Whereas, in the interests of good administration, the campaigns for promoting olive oil consumption decided upon by the Commission should be carried out within a given period and under procedures which are fitted to the technical characteristics of the campaigns in question; Whereas assessment of the various proposals put forward under the procedures adopted should be carried out on the basis of criteria which afford the best possible choice; Whereas the Member States should be informed of the Commission's selection; Whereas, in order to allow the best choice, the Commission should be in a position to use the services of specialized consultants for defining which campaigns should be undertaken, how they should be carried out and how Contracting Parties should be selected; Whereas, in order to ensure that the campaigns envisaged are properly carried out, provision should be made for incorporating certain clauses in the contracts to be concluded with those concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 1. For each marketing year, the Commission shall, on the basis of the general programme referred to in Article 2 of Regulation (EEC) No 1970/80, adopt a detailed programme of measures referred to in Article 1 (a) to (d) of the said Regulation. This programme shall be carried out during a maximum period of 12 months as from the date on which contracts are concluded with successful tenderers. For the purposes of drawing up the detailed programme, the Commission shall consult the Management Committee for Oils and Fats, in accordance with the procedure laid down in Article 39 of Regulation No 136/66/EEC. 2. Open or restricted invitations to tender shall be issued in respect of the measures referred to in Article 1 (a) and (b) of Regulation (EEC) No 1970/80 and included in the detailed programme. Open invitations to tender shall be issued in respect of the measures referred to in Article 1 (c) of the said Regulation and included in the detailed programme. The open invitations to tender shall be published in the Official Journal of the European Communities. 3. The measures referred to in Article 1 (d) of Regulation (EEC) No 1970/80 and included in the detailed programme shall be carried out by means of direct agreement or as a result of restricted invitations to tender. Article 2 1. For the purposes of assessing the proposals put forward under the invitations to tender referred to in Article 1 (2), the Commission shall take account of the quality and cost of the proposed measures and of: - the tenderer's degree of specialization and experience in the field covered by the measure envisaged, - the scope of the proposal, having regard to the various measures envisaged, - the professional and financial guarantees offered by the tenderer. (1) OJ No 172, 30.9.1966, p. 3025/66. (2) OJ No L 360, 31.12.1980, p. 16. (3) OJ No L 192, 26.7.1980, p. 5. 2. After studying the proposals, the Commission shall select successful tenders and shall conclude contracts for carrying out the measures envisaged. The Commission shall inform the Management Committee for Oils and Fats accordingly in advance. Article 3 1. For the purposes of selecting the Contracting Party or Parties for the measures referred to in Article 1 (3), the Commission shall take account of the following: - the scientific reputation of the Party concerned, - research work already carried out or in progress in the field in question, - the fact that the work in question is to be carried out by several research institutes together. 2. The Commission shall select those concerned and conclude contracts with them. The Commission shall inform the Management Committee for Oils and Fats accordingly in advance. Article 4 For the purposes of: - drawing up the detailed programme and the invitations to tender, - assessing tenders and drawing up contracts, - monitoring execution of the measures, the Commission may consult, as appropriate, bodies specializing in market and advertising studies, research institutes or well-known scientific figures, whose independence is guaranteed. Article 5 The Commission shall pay the price agreed in the contract in instalments, as the work provided for advances. Provision of a security to guarantee execution of the contract may be required. The balance shall be paid and the security, where appropriate, released only where the Commission finds that the obligations under the contract have been complied with. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1981. For the Commission Poul DALSAGER Member of the Commission